[Cite as State v. Venes, 2014-Ohio-2273.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100357



                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                     WILLIAM VENES
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-11-546427

        BEFORE: E.A. Gallagher, J., Celebrezze, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: May 29, 2014
ATTORNEY FOR APPELLANT

Allison S. Breneman
1220 West 6th Street
Suite 303
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Jesse W. Canonico
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} William Venes appeals his sentence that was imposed in the Cuyahoga

County Common Pleas Court.         Venes argues the trial court erred when it imposed

consecutive sentences, claiming that the court failed to make the required findings as

outlined in R.C. 2929.14(C)(4). Finding no merit to the instant appeal, we affirm the

decision of the trial court.

       {¶2} Venes pleaded guilty to 98 counts of pandering sexually oriented matter

involving a minor and one count of possession of criminal tools. The court originally

sentenced Venes on March 25, 2011. At that time, the court had no obligation to make

findings before imposing consecutive sentences because former R.C. 2929.14(E)(4),

which required such findings, had been declared unconstitutional and severed from the

rest of R.C. 2929.14.     State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d

470.   On direct appeal, this court reversed Venes’ guilty plea because the court failed to

advise him of his right to compulsory process. State v. Venes, 8th Dist. Cuyahoga No.

96780, 2012-Ohio-81 (“Venes I”).

       {¶3} On remand, the trial court sentenced Venes to eight years on Counts 1-98,

with the first three to be served consecutively.   It also imposed a six-month sentence on

the possession of criminal tools count, to be served concurrently with the other counts, for

a total prison sentence of 24 years.     Venes appealed arguing that the court had no

authority to impose consecutive sentences, that it failed to make the required findings
necessary to impose sentences consecutively and that his 24-year sentence was

disproportionate to those imposed on similar offenders.

       {¶4} On appeal, this court determined that former R.C. 2929.14(E)(4) had been

“revived” under Am.Sub.H.B. No. 86 and recodified as R.C. 2929.14(C)(4) and that the

trial court failed to comply with the statute.        State v. Venes, 2013-Ohio-1891, 992

N.E.2d 453 (“Venes II”). This court stated that the trial court made no specific findings

before ordering Venes to serve his sentences consecutively but noted that in fairness to

the trial court, it may not have understood that it was required to make those findings after

the effective date of H.B. 86 and recodification of R.C. 2929.14(C)(4). Nonetheless, it

failed to satisfy its statutory burden. Id.   Further, although the court remanded the case

for resentencing, it first determined that Venes’ 24-year prison sentence for 98 counts of

possessing child pornography was not disproportionate to those imposed on similar

offenders.   Id.

       {¶5} On remand, the trial court again sentenced Venes to eight years on Counts

1-98, running the first three counts consecutively.    It also imposed a six-month sentence

on the possession of criminal tools count, to be served concurrently with the other counts

for a total prison sentence of 24 years.

       {¶6} Venes appeals, raising the following assigned error:

       The trial court erred by imposing consecutive sentences.

       {¶7} The crux of Venes’ argument is that the trial court did not “support a

finding under the third set of factors required to issue a consecutive sentence.”
Specifically, Venes argues that when the trial court made the finding that the harm caused

by two or more of the offenses was so great or unusual that no single prison terms

adequately reflected the seriousness of the conduct, that finding was not supported by the

facts of the case.   We disagree.

       {¶8}     R.C. 2953.08(G)(2) states that when reviewing prison sentences, “[t]he

appellate court’s standard for review is not whether the sentencing court abused its

discretion.”   Instead, the statute permits the appellate court to reverse the trial court’s

imposition of consecutive sentences upon an offender if we “clearly and convincingly”

find that (1) “the record does not support the sentencing court’s findings under [R.C.

2929.14(C)(4)],” or that (2) “the sentence is otherwise contrary to law.” Venes, 8th Dist.

Cuyahoga No. 98682, 2013-Ohio-1891, ¶ 11.

       {¶9} Pursuant to R.C. 2929.14(C)(4), before ordering consecutive sentences, the

trial court is required to find the following: (1) a consecutive sentence was necessary to

protect the public from future crime or to punish the offender, (2) that consecutive

sentences are not disproportionate to the seriousness of the offender’s conduct and to the

danger the offender poses to the public, and (3) any of the following:

       (a) The offender committed one or more of the multiple offenses while he
       was awaiting trial or sentencing, was under a sanction imposed pursuant to
       section 2929.16, 2929.17 or 2929.18 of the Revised Code, or was under
       post-release control for a prior offense.
       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.
       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

       {¶10} In the present case, Venes acknowledges that the trial court recited on the

record the findings required before imposing consecutive sentences.       However, Venes

claims that this was not enough. Venes argues that the trial court was obligated to

engage in an additional analysis and support its findings with facts from the record.

       {¶11} This added requirement demanded by Venes is simply not required by the

Ohio Revised Code, or by the precedent announced from this court.        See   Venes; State

v. Finklea, 8th Dist. Cuyahoga No. 100066, 2014-Ohio-1515; R.C. 2929.14(C)(4). The

revived consecutive sentencing statute codified in R.C. 2929.14(C)(4) does away with the

requirement that the court justify its findings by giving reasons for making those findings.

 See Venes; State v. Goins, 8th Dist. Cuyahoga No. 98256, 2013-Ohio-263; State v.

Blackburn, 8th Dist. Cuyahoga Nos. 97811 and 97812, 2012-Ohio-4590.               Appellate

review of consecutive sentences is limited to whether the record clearly and convincingly

supports the trial court’s findings under R.C. 2929.14(C)(4) or whether the sentence is

contrary to law. See Venes.

       {¶12} It appears from Venes’ brief that he is attempting to reargue that his

sentence was disproportionate to those imposed on similar offenders, an argument raised

and overruled by this court on his prior appeal, Venes, 8th Dist. Cuyahoga No. 98682,

2013-Ohio-1891. In overruling Venes’ argument, this court determined that he had

       nearly 4,400 images of child pornography and 55 videos or movies
       depicting children involved in sexual activity. The court also noted that
       investigators found that Venes’ pornography collection included images of
       “children as young as babies being vaginally raped, anally raped, being
       forced to engage in fellatio, cunnilingus and being forced to engage in
       bestiality.”

Id. at ¶ 29.   This court determined, that by any measure, “the depth and breadth of his

collection * * * warranted significant punishment. We have no cause for finding that a

24-year sentence was disproportionate to those imposed on similar offenders.” Id.

       {¶13} We find no reason to depart from this court’s prior holding. Venes’ sole

assigned error is overruled.   The judgment of the trial court is affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.     Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
LARRY A. JONES, SR., J., CONCUR